DETAILED ACTION

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowed.
Applicant’s remarks regarding currently pending independent claims 1 and 11, see applicant’s remarks filed on 08/27/2021, appears to overcome the rejection, have been considered are persuasive. And the double patenting rejection has been withdrawn.
However, upon further review and search, main Claims 1 and 11, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 11.
Specifically, claims 1 and 11, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 11.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 11. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 11.
.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677